DETAILED ACTION
Response to Amendment
 	This Office action is in response to Applicant’s amendment filed 12/13/2021. Claims 1-3, 6, 7 and 12 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1-8 and 12, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Specification
 	The disclosure is objected to because of the following informalities: The “Related Application” section must be updated. Appropriate correction is required.

Terminal Disclaimer
 	The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10891570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
 	Claims 1-20 are allowed.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Liu (Exploiting Object-Based Parallelism on Multi-Core Multi-Processor Clusters) discloses an innovative automatic parallelization framework that employs past experience to parallelize serial programs and outputs the parallel code in the form of objects.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent 





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 18, 2022